Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 8/1/2022, Applicant amended claims 7 and 8 and canceled claims 1-6.  Therefore claims 7-12 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/1/2022, with respect to the rejection(s) of claim(s) 6-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumar et al. (US Pub. 2017/0096879 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mourre et al. (US Pub. 2018/0038220 A1)(hereinafter Mourre) in view of Newman (USP 2008/0035335 A1)(hereinafter Newman) in view of Kumar et al. (US Pub. 2017/0096879 A1)(hereinafter Kumar)
Regarding claim 7, Mourre discloses a wellhead sensing system comprising; a tubular having a through bore affixed to a well, (Mourre, Fig. 2 and ¶0010; the base units may include a scanner positioned about a bore in the wellsite equipment; ¶0039; the base units 133 are positioned in the BOP (blow out preventers) 122.)
 While, Mourre discloses the use magnetic scans to generate images wellsite components, Mourre does not disclose specifically disclose the base unit scan system includes an induction coil. Newman in the same field of endeavor however discloses the limitation. (Newman, ¶0057; one of the transducers may generate a magnetic field and detect the tubing's effect or distortion of that field. In one exemplary embodiment, the pitting transducer 260 comprises field coils that generate the magnetic field) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed subject matter, to implement Mourre with the known technique of providing an induction coil, as taught by Newman, in order to generate the magnetic fields by which by objects in Mourre may be detected. (Newman, ¶0057)
a magnetic sensor, a logic controller, and a memory; (Mourre, Figs. 2 and 5 and ¶0007; The scanners may include magnetic resonance and/or acoustic sensors; ¶0057; The base unit 133 includes a processor 462, a memory 464, and a scanner 466; ¶0060; The sensor package 456 may include one or more sensors, e.g., magnetometer, accelerometer, gyroscope, etc.), gauges (e.g., temperature, pressure, etc., or other measurement devices…; ¶0075; The base units 133a-d may be provided with sensors or sensor packages with measurement, e.g., magnetic resonance and/or acoustic, capabilities)
wherein the induction coil circumferentially surrounds the tubular; (Newman, Fig. 1-2 and ¶0032; a system 100… that scans tubing 125 as the tubing 125 is extracted from or inserted into the well; ¶0057; the pitting transducer 260 comprises field coils that generate the magnetic field …260 may generate a magnetic field and detect the tubing's 125 effect or distortion of that field.)  While Newman discloses that the induction coils 260 are without the scanned tubular, Fig. 1-2, Newman does not specifically disclose that the induction coils circumferentially surrounds the tubular. Kumar, in the same field of endeavor, however, discloses positioning a coil around the tubing. (Kumar, Fig. 5 and ¶0096; magnetic coil wound around the tubular part 5 and/or the sliding sleeve 7… a detection unit has measured the magnetic magnitude by means of magnetometers)  Consequently, it would have been obvious matter of design choice for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Newman with the known technique of  magnetic induction coils being arranged to circumferentially surround a tubular, as taught by Kumar, since it has been held that rearranging or shifting the position of a part that does not modify device operation is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, (MPEP § 2144.04 VI. C).
wherein the logic controller commands the geomagnetic sensor to take a first reading and the first reading is sent to the memory, wherein the logic controller commands the geomagnetic sensor to take a second reading and the second reading is sent to the memory, further wherein the logic controller compares the first reading to the second reading. (Mourre, ¶0079; The scanners 466 may collect and process the images using the memory and storage of the base unit 133… These scans may be compared and/or validated with known information about the tubulars, such as other scans…)
Regarding claim 8, Mourre and Newman discloses wherein, the magnetic sensor, the logic controller, and the memory are housed in a single housing. (Mourre, Figs. 2 and 5 and ¶0057; The base unit 133 includes a power supply 458, a communicator 460, a processor 462, a memory 464, and a scanner 466. And Newman, Fig. 1 and 2 and ¶¶0051-0052; Tubing Scanner 150)
Regarding claim 9, Mourre discloses wherein, the magnetic sensor sends and receives information between the logic controller and memory by wires. (Mourre, ¶0062; The detection system 130 may be provided with… switches, timers, connectors, and/or other features to facilitate communication)
Regarding claim 10, Mourre discloses wherein, the magnetic sensor sends and receives information between the logic controller and memory by radio. (Mourre, Fig. 5 and ¶0059; base units 133 may be provided with identifiers 454, such as radio frequency identifiers (RFIDs), capable of storing information. The RFID 454 may be readable by the scanner 466.)
Regarding claim 11, Mourre discloses wherein, the logic controller is connected to a display. (Mourre, ¶0084; outputs may be analyzed, processed, communicated, and/or displayed to the user.)
Regarding claim 12, Mourre discloses wherein, the logic controller is connected to a display via radio. (Mourre, Fig. 5 and ¶0058; The communicators 460 may be antennas, transceivers or other devices capable of communication via the communication links 128 in wellsite conditions. The communicators 460 may communicate with the surface unit 110 directly or via subsurface equipment, such as electrical cabling extending to the surface.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687